DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 5 directed to an invention non-elected without traverse.  Accordingly, claim 5 been cancelled.

Allowable Subject Matter
Claims 1-4 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record is Pierangelo (US20110139328) in view of Hayashi (US2006/0027309), which teaches a green tire (“green tyre” (1)), comprising an annular tread portion (“tread band” (8)), a pair of sidewalls (“sidewall” (10)), a pair of bead portions (“annular anchoring structures” (5)), a carcass layer (“carcass ply” (3)), a belt layer (“belt structure” (7)), an innerliner layer (“under liner” (4)), and a partial tie rubber layer (“constraining layer” (12)) disposed between the innerliner layer and the carcass layer with inclined surfaces acutely angled with respect to a surface of the partial tie rubber layer on the carcass layer side (Fig 2) , with said inclined surfaces having an inclination angle from 20o to 60o ([0037] of Takamichi). However, upon consideration of the applicant' s arguments and reconsideration of the prior art references, the examiner agrees with the applicant' s position as whole that the references either alone or in combination fail to disclose or have rendered obvious the green tire comprises of voids found between the innerliner layer and the carcass layer at the end portions of the partial tie rubber layer and that the innerliner layer is configured to deform and eliminate the voids during vulcanization. Examiner notes that the limitation regarding the elimination of voids is to be interpreted as the green tyre explicitly having these voids at the end of the assembly of the green tyre before vulcanization and that they are only removed during vulcanization, not before.
As claims 2-4 and 6-7 depend directly/indirectly on claim 1, they stand as allowed for similar reasons.
An updated search was performed but did not yield any additional relevant prior art documents. No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this action. Therefore, claims 1-4 and 6-7 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p.10-25 of the Appeal Brief, filed 4 April 2022, with respect to the 35 USC 103 rejection of claims 1-4 and 6-7 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-4 and 6-7 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749